Dear Mr. Karns:
This office is in receipt of your request for an opinion of the Attorney General in regard to fees charged by the Commissioner of Insurance for certified copies of documents. You recognize that R.S. 22:1078 sets forth the fees to be collected by the Secretary of State and the Commissioner of Insurance. Therein it provides, "The following fees and licenses shall be collected in advance", and for the Secretary of State states in paragraph (3) "For Certified copies of any documents, Per Page . . . . . . $1.00", and in paragraph (4) for the Commissioner of Insurance it states, "For certified copies of any documents, per page . . . . . . $3.00".
You indicate since only the cover page has the word "certified copy", the Commissioner wants to charge $3.00 for this page only, and xeroxed pages past the first would be charged at a lesser fee, such as $.25. It is felt this is appropriate considering the staff time involved, and by a higher charge the state would be making money off of the requesting parties. Accordingly, you ask whether you can charge $3.00 for the cover page as the certification page and a nominal fee such as $.25 for additional pages.
We must conclude by the use of the statutory mandate that the fees "shall" be collected in advance, and that the fee is designated as $3.00 "for certified copies of any documents, perpage" that your proposal would not be in conformity with the law and would require a statutory amendment to be implemented. We feel "per page" indicates an intent for a charge equally applied for each page of the certified document. To conclude to the contrary seems to render "per page" meaningless for it would suffice to provide the fee be for the certification rather that "per page".
We find in connection with the statutory fee schedule for the clerk of court this office stated, "The above statute is mandatory as to these amounts, and the clerk's fees cannot vary upward or downward therefrom." Atty. Gen. Op. No. 77-115.
In this matter we feel it is pertinent to note in R.S. 13:126
which is relative to the fees to be collected by the Clerk of the Louisiana Supreme Court, Paragraph 4 sets forth for copies of records and documents the Clerk is allowed to charge one dollar per page plus a fee of five dollars for certifying any record. The legislative history shows that by Act 700 of 1985 the fee of five dollars for the certification was included in the provision.
This appears to be the type of provision you want to implement. However, while you may feel a lower fee is justified, the Legislature has determined the fee is "per page" and we must conclude until the provision is amended the fee cannot vary.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                   RICHARD P. IEYOUB Attorney General
                               BY: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR